PRESS RELEASE UNITED COMMUNITY BANCORP ANNOUNCES CASH DIVIDEND Lawrenceburg, Ind., January 23, 2014 - United Community Bancorp (the “Company”) (Nasdaq: UCBA) today announced that its Board of Directors declared a quarterly cash dividend of $0.06 per share, payable on or about February 21, 2014, to stockholders of record as of the close of business on February 5, 2014. United Community Bancorp is the holding company of United Community Bank, headquartered in Lawrenceburg, Indiana.The Bank currently operates eight offices in Dearborn County and Ripley County, Indiana. Contact:United Community Bancorp William F. Ritzmann, President and Chief Executive Officer (812) 537-4822
